Citation Nr: 0416440	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  92-22 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from December 1966 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision by the 
Indianapolis, Indiana RO that denied entitlement to an 
increased (greater than 10 percent) rating for PTSD.  This 
case was before the Board in May 1994 and March 1996 when it 
was remanded for additional development.  Jurisdiction over 
the claim was subsequently transferred to the Louisville, 
Kentucky RO.

In June 1998, the Board issued a decision denying entitlement 
to an increased rating for PTSD.  On August 9, 1999, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (CAVC) issued an order that granted a joint motion for 
partial remand, vacated that part of the Board's June 1998 
decision that denied entitlement to an increased (greater 
than 10 percent) rating for PTSD, and remanded the case to 
the Board for action in compliance with the joint motion.

In February 2000, the Board issued another decision denying 
entitlement to an increased rating for PTSD.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 
(2000).  Among other things, the provisions of the VCAA 
redefined VA's duty to assist and provide notice to a 
claimant.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002).  In March 2001, the CAVC vacated the Board's February 
2000 decision pursuant to the Secretary's unopposed joint 
motion for remand requesting reconsideration of the claim 
under the revised laws.

In March 2002, the Board undertook additional development of 
this claim by obtaining the veteran's current treatment 
records and providing him VA PTSD 


examination.  This development was conducted pursuant to 
authority provided by 38 C.F.R. § 19.9(a)(2).  In July 2002, 
the Board provided the veteran and his representative copies 
of the additional evidence obtained by the Board with an 
additional 60-day period to respond.  38 C.F.R. § 20.903 
(2002).  

The Board reviewed the newly obtained evidence and denied the 
claim in an October 2002 decision.  The veteran appealed this 
decision to the CAVC.  In October 2003, the Secretary filed a 
Motion for Remand requesting reconsideration of the claim 
pursuant to a precedential court decision issued after the 
Board's October 2002 decision.  On December 19, 2003, the 
CAVC vacated the Board's October 2000 decision pursuant to 
the terms of Secretary's Motion for Remand.


REMAND

As noted in the Introduction, the Board conducted development 
of the claim, pursuant to the authority provided by 38 C.F.R. 
§ 19.9(a)(2), in March 2002.  The development conducted by 
the Board resulted in the acquisition of additional evidence 
which the Board relied upon in its October 2002 decision.  A 
subsequent decision by the United States Court of Appeals for 
the Federal Circuit invalidated the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii) to the extent that it authorized the Board 
to review evidence not previously considered by the RO 
without a written waiver of review from a claimant.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. May 1, 2003).  This decision requires that 
the case at hand be remanded to the RO for review of the 
newly obtained evidence in the first instance.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran and 
request him to identify any private providers 
of treatment for his PTSD since 


September 2002.  The RO should also advise the 
veteran to submit any evidence or information 
he deems pertinent to his claim on appeal.

2.  The RO should obtain the veteran's records 
of VA treatment since January 2004.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159 are fully 
complied with and satisfied.

4.  Thereafter, the RO should conduct a de 
novo review of the claim of entitlement to an 
increased rating for PTSD.  If any benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




